Upon examination I find that the usual text statement to the effect that a notary's failure to state the date of the expiration of his commission does not invalidate a certificate of acknowledgment, ignores the wording of the statutes upon which the cases cited to sustain the text are based. See 1 Am.Jur. 358, 46 C. J. 520, John's American Notaries, 20. Our statute, Code, 29-4-8, is much more precise and rigid than any other I have been able to find, with the single exception of Oklahoma where the statute makes failure to comply a misdemeanor and is, of course, construed as mandatory.Parks v. Lyons, 183 Okla. 529, 83 P.2d 573.
One of the cases commonly cited by text writers is that ofKansas City  S.E. Ry. Co. v. Kansas City  S.W. Ry. Co.,129 Mo. 62, 31 S.W. 451. In that case the Supreme Court of Missouri was considering a deed executed by a corporation and, in passing upon what it termed "other minor objections to the several conveyances," had this to say: "The fact that a notary does not certify when his term will expire, or where he lives, does not, in the least, destroy the effectiveness of the deed to which he certifies an acknowledgment." It will be noted that the Court was dealing with "the effectiveness" of an instrument; not its recordability and the resultant constructive notice to *Page 740 
a third party. It will also be noted that the Court fails to cite the Missouri statute upon which its decision rested, the salient part of which reads as follows: "Every notary shall * * * designate in writing, in any certificate signed by him, the date of the expiration of his commission." Mo. Rev. St. (1889) Ch. 118, Sec. 7110. The Missouri statute involved required the date to be stated as a part of the certificate: not as a part of the official signature of the notary.
The Supreme Court of Nebraska held, in the case ofSheridan County v. McKinney, 79 Neb. 220, 112 N.W. 329, that under the applicable Nebraska statute the requirement that a notary's certificate state the date of his commission's expiration was mandatory, and that a certificate of acknowledgment not so signed was void. Upon a rehearing this decision was reversed and the acknowledgment held good due to the fact that the Court, upon reconsideration, concluded that the requirement was directory, not mandatory. 79 Neb. 223,115 N.W. 548. An examination of the statute as fully quoted in the Court's first opinion will disclose that the Nebraska Court differed, not upon the question of whether compliance with a mandatory provision requiring a statement of the date of the commission's expiration was necessary to the validity of a notary's certificate, but upon the question of whether the provision under consideration was mandatory or merely directory, the statute in question reading as follows: "Each notary public, before performing any duties of his office, shall provide himself with an official seal, on which shall be engraved the words `Notarial Seal' the name of the county for which he was appointed and commissioned, and the word `Nebraska'; and in addition, at his option, his name and the date of expiration of his commission, or the initial letters of his name, with which seal by impression all his official acts as notary public shall be authenticated and under his official signature on all certificates of authentication made by him, such notary shall write the date at which his term of office, as such notary public, will expire. Provided, such date of expiration *Page 741 
is not engraved on the seal." The Supreme Court of Nebraska is committed to the rule that the absence of the official seal of a notary public required by statute to authenticate official acts of a notary renders those official acts void.Welton v. Atkinson, 55 Neb. 674, 76 N.W. 473, 70 Am. St. Rep. 416, and cases cited at page 675 of the official reports; Byrd
v. Cochran, 39 Neb. 109, 58 N.W. 127. From the foregoing it will be seen that the Nebraska rule is that the failure of a notary public to comply with a mandatory statutory provision concerning his conduct in office renders void the attempted act.
The Kentucky case of Harbour-Pitt Shoe Company v. Dixon, 22 Ky. L. 1169, 60 S.W. 186, holds that a statement concerning the expiration of a notary's commission is not necessary to a valid notary's certificate. Here again the distinction is drawn between mandatory and directory statutory provisions. The opinion of the Court does not quote the statute nor does it assign definite reasons for considering the statutory requirement as directory only. However, the decision plainly rests upon the holding that the statutory provision is directory and not mandatory.
From the foregoing, which, as I said, covers all of the cases cited to sustain the texts above referred to, it is plainly seen that all courts recognize the fact that the failure of a notary public to comply with a mandatory statutory provision renders his official act void.
Our statute, Code, 29-4-8, reads as follows: "The officialsignature of any notary shall state the date of expiration of his commission, but a misstatement of such date shall not invalidate any official act of such notary, if his commission be at the time thereof in force." (Italics mine.) It is difficult to imagine a more mandatory provision than requiring it to be stated as a part of a notary's official signature. Plainly that means: with it a notary's certification is signed; without it a notary's certification is not signed. The act goes further and provides that a misstatement of the date shall not invalidate. Plainly, then, under the maxim of expressio uniusest exclusio alterius an entire omission does invalidate. *Page 742 
Prior to the enactment of Chapter 46 of the Acts of 1909, notaries public in this State occupied their offices during good behavior, usually considered a life tenure. That act brought to an end all outstanding commissions on the thirty-first day of December, one thousand nine hundred and nine, excepting those commissioned since December thirty-first, one thousand nine hundred and three who continued in office for ten years from the date of their commission. By the terms of the act the Governor was authorized to commission notaries public for every county in the State for a term of ten years from the date of the commission. It is that act which includes what is now Code, 29-4-8, requiring as a part of the "official signature" of a notary public a statement, correct or incorrect, of the date upon which his commission will expire. I believe that the mandatory purpose of the statute could not be more clearly expressed and consequently that the official signature of a notary public is not attached to a certification the form of which is not accompanied by that statement. To speak of a required part of an official signature as a "memorandum," as the opinion of the majority does, is a misuse of words.
The discussion of the instrument dated September 1, 1943, and executed by American Fuel Corporation, transferring to the Tildesley Company the personal property here involved, marked "Plaintiff's Exhibit — Deed of Trust," beginning at the bottom of page 11 of the typewritten majority opinion, in my judgment is by no means clear. It expressly finds that the paper in question is a mortgage. Following that holding the Court states that equity will not permit a trust to fail for want of a trustee, and bases its second syllabus point upon that principle, which, to my mind, is inapplicable if the paper being considered is regarded as a mortgage.
Assuming, however, that it is a point of decision because embraced in the syllabus, I do not agree that equity will supply the name of an impartial person as trustee-grantee in a deed of trust which, at its execution and delivery, entirely omitted that essential element by undertaking *Page 743 
to name the creditor as trustee. There is a marked distinction between what we refer to as deeds of trust and the broad subject of equitable trusts in general. A deed of trust is a conveyance which speaks, as do deeds, at the time of its delivery. Then is when its validity as a deed of trust is to be determined. Here, although the term "trust deed" is used in the instrument there is no effort to vest title in a disinterested third party as trustee, which means that a named grantee is entirely lacking from the standpoint of creating a trust.
I have examined the authorities but have been able to find but one case resting upon the same statutory and equitable background existing in this jurisdiction. The Commonwealth of Virginia has that background and in the case of Bank ofChristianburg v. Evans, 163 Va. 804, 178 S.E. 1, with a similar factual background and in principle turning upon the identical question here involved, in the third syllabus point their Supreme Court of Appeals had this to say:
    "The naming of a trustee, who is supposed to be an impartial and disinterested person, is essential to the nature and form of a deed of trust."
For the foregoing reasons, although I concur in the result, I dissent from Syllabus Point 4 and from the application of the principle stated in Syllabus Point 2.
Judge Lovins wishes me to say that he agrees with this concurrence.